Examiner’s Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chan on 4/6/2021.

The application has been amended as follows: 

Claim 7, 5th line of step (b), after “sold particles,”, please add - - further comprising a TNF-α inhibitor binding agent capable of ligating one TNF-α inhibitor with another TNF-α inhibitor --.

Claim 8, line 4, please delete “ comprising the additional steps g and h of “. 

Replace claim 10 as below:

The method according to claim 9, wherein the medicament is selected from the group consisting of etanercept, infliximab, adalimumab, certolizumab pegol, and golimumab.


The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant invention for determining the presence and quantify of one or more different TNF-alpha drug antibody (ADA) in a biological sample less than 200 µl.  The conventional approaches to measure the ADA were reviewed by Kelley et al. (The AAPS Journal 2013, vol. 15 page 646-658; “Theoretical Considerations and Practical Approaches to Address the Effect of Anti-drug Antibody (ADA) on Quantification of Biotherapeutics in Circulation”; IDS reference). The common methods used include capturing antibody on solid support ELISA, bridging assay (two antigens capturing ADA), or acid association assay (capturing antigen- ADA-therapeutic drug-labeld (See Figures 1-4). The closest prior art is the reference of Singh et al. (US 20130295685; IDS reference) where Singh et al. teach labeling TNF-alpha drug (e.g. infliximab) with samples containing TNF-alpha drug antibody (ADA) subject the binding complex to size exclusion chromatography followed by calculating a ratio of the amount of labeled complex to the sum of labeled complex plus free labeled TNF alpha and comparing with a standard curve of known amount of TNF alpha drug antibody (ADA) to determine the amount of ADA in the sample (See Abstract and claims 1-3 and 24). 

The difference between the instant invention and Singh et al. reference are steps of (1) use two TNF alpha probes, not the TNF-alpha drug (infliximab), e.g. one conjugated with enzyme, the other substrate, or one fluorescence labeled and the other modulator thereof, or with TNF alpha drug binding agent serving as ligating agent for two other TNF alpha drug and (2) spiking sample complex with a known amount of TNF alpha drug  (not ADA) followed by detection the decrease of signal to quantify the amount of original TNF alpha ADA in the sample as well as determine the amount of TNF alpha inhibitor drug by comparing an internal standard curve. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641